



When recorded, return to:    RECORD IN DEED OF TRUST RECORDS
    TRAVIS COUNTY, TEXAS
Matthew H. Swerdlow
Thompson & Knight LLP
1722 Routh Street, Suite 1500
Dallas, Texas 75201-2533


NOTICE OF CONFIDENTIALITY RIGHTS; IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER.
THIRD MODIFICATION AGREEMENT
This Third Modification Agreement (this “Agreement”) is dated effective as of
April 23, 2019, between COMERICA BANK (“Lender”), SANTAL I, L.L.C., a Texas
limited liability company, formerly known as Barton Creek Tecoma I, L.L.C., a
Texas limited liability company (“Borrower”), and STRATUS PROPERTIES INC., a
Delaware corporation (“Guarantor”).
R E C I T A L S:    
A.     The following documents were previously executed and delivered by
Borrower and/or Guarantor to Lender, relating to a loan (the “Original Loan”) in
the original principal sum of $34,148,000.00, each dated January 8, 2015:


i.that certain Construction Loan Agreement (the “Original Loan Agreement”);
ii.that certain Installment Note, payable to the order of Lender in the original
principal sum of $34,148,000.00 (the “Original Note”);
iii.that certain Deed of Trust, Security Agreement and Fixture Filing, recorded
under Clerk’s File No. 2015003943 of the Real Property Records of Travis County,
Texas (the “Deed of Trust”);
iv.that certain Assignment of Rents and Leases, recorded under Clerk’s File No.
2015003944 of the Real Property Records of Travis County, Texas (the “Assignment
of Rents and Leases”);
v.that certain Environmental Indemnity Agreement (the “Environmental Indemnity
Agreement”);
vi.that certain Guaranty (the “Original Guaranty”);


1
017104.000785 21188205.2

--------------------------------------------------------------------------------





vii.that certain Collateral Assignment of Contracts and Plans and Other
Agreements Affecting Real Estate (the “Phase I Collateral Assignment of
Contracts and Plans”); and
viii.that certain Assignment and Subordination of Development Agreement executed
by Borrower, Lender and Tecoma Development, L.L.C., a Texas limited liability
company (the “Phase I Assignment and Subordination of Development Agreement”).
The instruments described above, together with the Modification Agreement
(defined below), and all other documents evidencing, securing or otherwise
executed in connection with the Original Loan, including, but not limited to,
the Modification Agreement (defined below), being herein collectively called the
“Original Loan Documents”.
B.    The Original Loan Documents were previously modified by that certain
Modification Agreement dated April 18, 2017, and executed by Borrower, Guarantor
and Lender (the “Modification Agreement”).
C.    The Original Loan Documents were further previously modified and/or
amended and restated by the following documents, each dated as of September 11,
2017 and each executed by Borrower and/or Guarantor (as applicable):
i.
that certain Amended and Restated Construction Loan Agreement, as a complete
amendment and restatement of, and in substitution of, the Original Loan
Agreement (the “Loan Agreement”);

ii.
that certain Amended and Restated Installment Note, payable to the order of
Lender in the original principal sum of $32,790,000.00, as a complete amendment
and restatement of, and in substitution of, the Original Note (the “Phase I
Note”);

iii.
that certain Installment Note, payable to the order of Lender in the original
principal sum of $26,400,000.00 (the “Phase II Note”, together with the Phase I
Note, collectively, the “Note”);

iv.
that certain Collateral Assignment of Contracts and Plans and Other Agreements
Affecting Real Estate (the “Phase II Collateral Assignment of Contracts and
Plans”);

v.
that certain Assignment and Subordination of Development Agreement executed by
Borrower, Lender and Tecoma Development, L.L.C., a Texas limited liability
company (the “Phase II Assignment and Subordination of Development Agreement”);

vi.
that certain Amended and Restated Guaranty, as a complete amendment and
restatement of, and in substitution of, the Original Guaranty (the “Guaranty”);
and



2
017104.000785 21188205.2

--------------------------------------------------------------------------------





vii.
that certain Second Modification Agreement (the “Second Modification Agreement”.

The Loan Agreement, Note, the Guaranty, Phase II Collateral Assignment of
Contracts and Plans, the Phase II Assignment and Subordination of Development
Agreement, the Deed of Trust, the Environmental Indemnity Agreement, the
Assignment of Rents and Leases, the Phase I Collateral Assignment of Contracts
and Plans, the Phase I Assignment and Subordination of Development Agreement,
the Second Modification Agreement, and all other documentation evidencing,
securing or otherwise in connection with the Loan evidenced by the Note being
herein collectively called the “Loan Documents”.
C.    Borrower and Guarantor have requested that Lender amend the Guaranty (as
defined below), and Lender is willing to do so on the terms and conditions set
forth herein.
NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
1.Defined Terms. Capitalized terms used herein shall have the meaning assigned
to such terms in the Loan Agreement.
2.    Modification of Guaranty. Section 6.1 of the Guaranty is hereby amended
and restated in its entirety and replaced with the following:
6.1    Financial Covenants. Maintain compliance with the following financial
covenants on a consolidated basis:
(a)    Maintain a Net Asset Value at all times of not less than $125,000,000.00.
(b)    Maintain a Debt-to-Gross Asset Value at all times of not more than 50%.
(c)
As used herein, the following capitalized terms shall have the meanings ascribed
thereto:

(1)    “Net Asset Value” means with respect to a Person, the (i) Gross Asset
Value of such Person minus (ii) the book value of such Person’s tangible
liabilities determined according to GAAP, except (y) proforma adjustments shall
be made to reflect any assets with estimated market values representing more
than 10% of the latest Net Asset Value disposed of prior to the date of the
certification, and (z) tangible liabilities shall exclude any tangible
liabilities representing more than 10% of the latest Net Asset Value paid or
otherwise extinguished prior to the date of the certification.
(2)    “Person” shall mean any individual, corporation, partnership, joint
venture, limited liability company, association, trust, unincorporated
association, joint stock company, government, municipality, political
subdivision or agency, or other entity.


3
017104.000785 21188205.2

--------------------------------------------------------------------------------





(3)    “Debt” shall mean, as of any applicable date of determination thereof,
all items of indebtedness, obligation or liability of a Person, whether matured
or unmatured, liquidated or unliquidated, direct or indirect, absolute or
contingent, joint or several, that should be classified as liabilities in
accordance with GAAP. In the case of Borrowers, the term “Debt” shall include,
without limitation, the Indebtedness.
(4)    “Gross Asset Value” shall mean the estimated market value of assets of a
Person and shall be calculated in accordance with standards set forth in the
“Cautionary Statement and Regulation G Disclosure” section of Stratus’s Investor
Presentation dated April 16, 2018 (which is attached as Exhibit G to that
certain Loan Agreement dated June 29, 2018, by and between Bank and the Stratus
Borrowers) except that asset values shall reflect current annual appraised (such
appraisals to be conducted in accordance with Uniform Standards of Professional
Appraisal Practice) or estimated market value (as verified by Lender in Lender’s
reasonable discretion) as of year-end.
(5)    “Debt-to-Gross Asset Value” shall mean, with respect to any Person, and
as of any applicable date of determination thereof, (a) the total outstanding
principal amount of notes payable of such Person (calculated as shown in the
most recent version of Stratus’s Investor Presentation (the most recent version
of which is dated April 16, 2018 and was previously provided to Lender), or if
such calculation is not available, a calculation acceptable to Lender, divided
by (b) the Gross Asset Value of such Person.
The covenants in this Section 6.1 shall be (i) computed on a consolidated basis,
(ii) tested at the end of each calendar year, (iii) and certified to in the
Compliance Certificate required to be delivered to Lender pursuant to Section
6.2(h) below.


3.    Ratification. Except as provided herein, the terms and provisions of the
Loan Documents shall remain unchanged and shall remain in full force and effect.
Any modification herein of the Loan Documents shall in no way adversely affect
the security of the Loan Documents for the payment of the Note. The Loan
Documents as modified and amended hereby are ratified and confirmed in all
respects. All liens, security interests, mortgages and assignments granted or
created by or existing under the Loan Documents remain are valid, subsisting,
unchanged and continue, unabated, in full force and effect, to secure Borrower’s
obligation to repay the Loan. Borrower acknowledges that there are no offsets,
claims or defenses to its obligations under the Loan Documents.
4.    Representations and Warranties. Borrower hereby represents and warrants
that (a) Borrower is the sole legal and beneficial owner of the Mortgaged
Property; (b) Borrower is duly organized and legally existing under the laws of
the state of its organizations and is duly qualified to do business in the State
of Texas; (c) the execution and delivery of, and performance under this
Agreement are within Borrower’s power and authority without the joinder or
consent of any other party and have been duly authorized by all requisite action
and are not in contravention of law or the powers of Borrower’s articles of
incorporation and bylaws; (d) this Agreement constitutes the legal, valid and
binding obligations of Borrower enforceable in accordance with its terms; (e)
the execution and delivery of this Agreement by Borrower do not contravene,
result in a breach of or constitute a default under any deed of trust, loan


4
017104.000785 21188205.2

--------------------------------------------------------------------------------





agreement, indenture or other contract, agreement or undertaking to which
Borrower is a party or by which Borrower or any of its properties may be bound
(nor would such execution and delivery constitute such a default with the
passage of time or the giving of notice or both) and do not violate or
contravene any law, order, decree, rule or regulation to which Borrower is
subject; and (f) to the best of Borrower’s knowledge there exists no uncured
default under any of the Loan Documents. Borrower agrees to indemnify and hold
Lender harmless against any loss, claim, damage, liability or expense (including
without limitation reasonable attorneys’ fees) incurred as a result of any
representation or warranty made by it herein proving to be untrue in any
respect.
5.    Past Acceptance. Lender acknowledges that Lender and its agents in the
past may have accepted, without exercising the remedies to which Lender was
entitled, payments and performance by Borrower that constituted Events of
Default under the Loan Documents. Borrower acknowledges that no such acceptance
or grace granted by Lender or its agents in the past, or Lender’s agreement to
the modifications evidenced hereby, has in any manner diminished Lender’s right
in the future to insist that Borrower strictly comply with the terms of the Loan
Documents, as modified by the terms hereof.
6.    Further Assurances. Borrower, upon request from Lender, agrees to execute
such other and further documents as may be reasonably necessary or appropriate
to consummate the transactions contemplated herein or to perfect the liens and
security interests intended to secure the payment of the loan evidenced by the
Note.
7.    Default; Remedies. If Borrower shall fail to keep or perform any of the
covenants or agreements contained herein or if any statement, representation or
warranty contained herein is false, misleading or erroneous in any material
respect, subject to the applicable notice and/or cure periods provided in the
Loan Agreement, Borrower shall be deemed to be in default under the Deed of
Trust and Lender shall be entitled at its option to exercise any and all of the
rights and remedies granted pursuant to the any of the Loan Documents or to
which Lender may otherwise be entitled, whether at law or in equity.
8.    Waiver. Borrower acknowledges that the execution of this Agreement by
Lender is not intended nor shall it be construed as (i) an actual or implied
waiver of any Event of Default under the Loan Documents or (ii) an actual or
implied waiver of any condition or obligation imposed upon Borrower pursuant to
the Loan Documents.
9.    Liens Valid; No Offsets or Defenses. Borrower hereby acknowledges that the
liens, security interests and assignments created and evidenced by the Loan
Documents are valid and subsisting and further acknowledges and agrees that
there are no offsets, claims or defenses to any of the Loan Documents.
10.    Merger; No Prior Oral Agreements. This Agreement supersedes and merges
all prior and contemporaneous promises, representations and agreements. No
modification of this Agreement or any of the Loan Documents, or any waiver of
rights under any of the foregoing, shall be effective unless made by
supplemental agreement, in writing, executed by Lender and Borrower. Lender and
Borrower further agree that this Agreement may not in any way be explained or
supplemented by a prior, existing or future course of dealings between the
parties or by any prior, existing, or future performance between the parties
pursuant to this Agreement or otherwise.


5
017104.000785 21188205.2

--------------------------------------------------------------------------------





11.    Costs and Expenses. Contemporaneously with the execution and delivery
hereof, Borrower shall pay, or cause to be paid, all costs and expenses incident
to the preparation hereof and the consummation of the transactions specified
herein, including without limitation title insurance policy endorsement charges,
recording fees and fees and expenses of legal counsel to Lender.
12.    Recordation; Endorsement of Title Insurance. As an accommodation to
Borrower, Lender has agreed to waive the requirement for recordation of this
Agreement and issuance of an endorsement to Lender’s Title Insurance. At
Lender’s request, Borrower shall, at its sole cost and expense, or Lender may,
at Borrower’s sole cost and expense, arrange for recordation of this Agreement
and obtain and deliver to Lender an endorsement to Lender’s Title Insurance
insuring the lien of the Deed of Trust as modified hereby, and otherwise in form
and content acceptable to Lender.
13.    Release. Borrower and Guarantor release, remise, acquit and forever
discharge Lender, together with its employees, agents, representatives,
consultants, attorneys, fiduciaries, servants, officers, directors, partners,
predecessors, successors and assigns, subsidiary corporations, parent
corporations, and related corporate divisions (all of the foregoing the
“Released Parties”), from any and all actions and causes of action, judgments,
executions, suits, debts, claims, demands, liabilities, obligations, damages and
expenses of any and every character, known or unknown, direct and/or indirect,
at law or in equity, of whatsoever kind or nature, whether heretofore or
hereafter accruing, for or because of any matter or things done, omitted or
suffered to be done by any of the Released Parties prior to and including the
date hereof, and in any way directly or indirectly arising out of or in any way
connected to this Agreement or the Loan Documents, or any of the transactions
associated therewith, or the Property, including specifically but not limited to
claims of usury. THE FOREGOING RELEASE INCLUDES ACTIONS AND CAUSES OF ACTION,
JUDGMENTS, EXECUTIONS, SUITS, DEBTS, CLAIMS, DEMANDS, LIABILITIES, OBLIGATIONS,
DAMAGES AND EXPENSES ARISING AS A RESULT OF THE NEGLIGENCE AND/OR THE STRICT
LIABILITY OF ONE OR MORE OF THE RELEASED PARTIES.
14.    Time of the Essence. It is expressly agreed by the parties hereto that
time is of the essence with respect to this Agreement.
15.    Representation by Counsel. The parties acknowledge and confirm that each
of their respective attorneys have participated jointly in the review and
revision of this Agreement and that it has not been written solely by counsel
for one party. The parties hereto therefore stipulate and agree that the rule of
construction to the effect that any ambiguities are to or may be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement to favor either party against the other.
16.    SECTION 9.12 OF THE LOAN AGREEMENT IS HEREBY INCORPORATED BY REFERENCE AS
IF SUCH PROVISION WERE INCLUDED HEREIN.
17.    Miscellaneous. If any term or provision hereof is declared by a court of
competent jurisdiction to be illegal or invalid, such illegal or invalid term or
provision shall not affect the balance of the terms and provisions hereof. In
the event any action or suit is brought by reason of any breach of this
Agreement or any other dispute between the parties concerning this Agreement,
then the prevailing party shall be entitled to have and recover from the other
party all costs and expenses of suit, including reasonable attorneys' fees. This
Agreement shall be governed by and construed and enforced in


6
017104.000785 21188205.2

--------------------------------------------------------------------------------





accordance with the laws of the State of Texas. This Agreement is to be deemed
to have been prepared jointly by the parties hereto, and if any inconsistencies
or ambiguities exist herein, they shall not be interpreted or construed against
either party as the drafter. The parties shall take such actions and execute
such documents as each may reasonably request, to carry out the purposes of this
Agreement. All paragraph headings are inserted for convenience only and shall
not be used in any way to modify, limit, construe or otherwise affect this
Agreement. This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which, together, shall constitute
one and the same instrument. Each party represents and warrants to the other
party that it is duly authorized to execute this Agreement. This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective heirs, successors, legal representatives and assigns.
18.    Notice and Agreement. Borrower, Guarantor and Lender take notice of and
agree to the following:
(a)    PURSUANT TO SUBSECTION 26.02(b) OF THE TEXAS BUSINESS AND COMMERCE CODE,
A LOAN AGREEMENT IN WHICH THE AMOUNT INVOLVED THEREIN EXCEEDS $50,000 IN VALUE
IS NOT ENFORCEABLE UNLESS THE AGREEMENT IS IN WRITING AND SIGNED BY THE PARTY TO
BE BOUND OR BY THAT PARTY’S AUTHORIZED REPRESENTATIVE.
(b)    PURSUANT TO SUBSECTION 26.02(c) OF THE TEXAS BUSINESS AND COMMERCE CODE,
THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO THE LOAN DOCUMENTS SHALL BE
DETERMINED SOLELY FROM THE LOAN DOCUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN
THE PARTIES ARE SUPERSEDED BY AND MERGED INTO THE LOAN DOCUMENTS.
(c)    THE LOAN DOCUMENTS AND THIS AGREEMENT REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES THERETO. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[END OF TEXT - SIGNATURE PAGES FOLLOW]




7
017104.000785 21188205.2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.
BORROWER:
SANTAL I, L.L.C.,
a Texas limited liability company,
formerly known as Barton Creek Tecoma I, L.L.C., a Texas limited liability
company


By:
STRS L.L.C.,

a Delaware limited liability company, Manager


By:
Stratus Properties Inc.,

a Delaware corporation,
Sole Member




By:    /s/ Erin D. Pickens
----------------------------------------
Erin D. Pickens, Senior Vice President


STATE OF TEXAS        §
                §
COUNTY OF TRAVIS        §
This instrument was acknowledged before me on April 23, 2019 by Erin D. Pickens,
Senior Vice President of Stratus Properties Inc, a Delaware corporation, on
behalf of said corporation in its capacity as the sole member of STRS L.L.C., a
Delaware limited liability company, on behalf of said limited liability company
in its capacity as the manager of Santal I, L.L.C., a Texas limited liability
company, formerly known as Barton Creek Tecoma I, L.L.C., a Texas limited
liability company, on behalf of said limited liability company.
[S E A L]    /s/ Brooke E. Browning
----------------------------------------
Notary Public ‑ State of Texas


My Commission Expires:        Brooke E. Browning
7-1-22        ----------------------------------------
----------------------------------------        Printed Name of Notary Public






[SIGNATURE PAGE TO THIRD MODIFICATION AGREEMENT]

--------------------------------------------------------------------------------







GUARANTOR:


STRATUS PROPERTIES INC.,
a Delaware corporation



By:
/s/ Erin D. Pickens

----------------------------------------
Erin D. Pickens, Senior Vice President


STATE OF TEXAS        §
                §
COUNTY OF TRAVIS        §
This instrument was acknowledged before me on April 23, 2019, by Erin D.
Pickens, Senior Vice President of STRATUS PROPERTIES INC., a Delaware
corporation, on behalf of said corporation.
[S E A L]    /s/ Brooke E. Browning
----------------------------------------
Notary Public ‑ State of Texas


My Commission Expires:        Brooke E. Browning
7-1-22        ----------------------------------------
----------------------------------------        Printed Name of Notary Public




[SIGNATURE PAGE TO THIRD MODIFICATION AGREEMENT]

--------------------------------------------------------------------------------





LENDER:
COMERICA BANK


By:
/s/ Elaine Houston

----------------------------------------
Elaine Houston, Assistant Vice President

STATE OF TEXAS        §
                §
COUNTY OF TRAVIS        §
This instrument was acknowledged before me on April 23, 2019, by Elaine Houston,
Assistant Vice President of COMERICA BANK, on behalf of said bank.
[S E A L]    /s/ Sarah Hanes
----------------------------------------
Notary Public ‑ State of Texas


My Commission Expires:        Sarah Hanes
7-24-19        ----------------------------------------
----------------------------------------        Printed Name of Notary Public
        
    






[SIGNATURE PAGE TO THIRD MODIFICATION AGREEMENT]